Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatenable over MOHAMMAD AMIN KHEIRANDISH FARD ET AL: "Improve TCP performance over mobile ad hoc network by transmission timeout adjustment", COMMUNICATION SOFTWARE AND NETWORKS (ICCSN), 2011 IEEE 3RD NTERNATIONAL CONFERENCE ON, IEEE, 27 May 2011 (2011-05-27), pages 437-441 (from IDS provided by the Applicant) --- (Hereinafter as Fard) further in view of Zourzouvillys US 20150319063 

1.    A method comprising:
obtaining a base target round-trip time (RTT) for packets of a network flow including packets transmitted from a source network device to destination network device (Fard: fig. 1, pg.438-439, Equation 4 - receiving some RTTs from reconstructed route in adaptation period);
number hops can be calculated with TTl value in packet’s header);
determining a topology scaled target RTT for the network flow based by adding the base target RTT with the determined number of hops multiplied by a per hop time increment (Fard: pg.438-439, proposed method III, Equation 5-6 – calculate RTT, TCP compares it with old RTT of broken route. If new RTT is larger, it signifies that discovered route is more congested than broken route. So, sending rate which is depended on congestion window size must be decreased to prevent congestion formation(5). The number of hops can affect capabilities since packet accommodation is directly proportional to the number of hops. If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased) (6)); and
managing a congestion window size for the network flow based on the topology scaled target RTT (Fard: pg.438-439, proposed method III, Equation 5-6 - If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased) (6)).
Zourzouvillys further teaches determining a topology scaled target RTT for the network flow (Zourzouvillys: [0062-0067, 0080-0082-0083] - multiply the number of hops with the round-trip time to determine a connectivity metric) in order to dynamically determine the datacenter that provides the best connection [0078]
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Fard’s invention in order 

3.    The method of claim 1, wherein managing the congestion window size comprises: transmitting by the source network device a packet associated with the network flow based on a first congestion window size; receiving by the source network device a packet including an acknowledgement message indicating the destination network device received the transmitted packet; determining a RTT for the transmitted packet based on the receipt of the packet including the acknowledgement message; and adjusting the congestion window based on a comparison of the determined RTT for the transmitted packet to the topology scaled target RTT (Fard: pg.438-439, proposed method III, Equation 5-6 – calculate RTT, TCP compares it with old RTT of broken route. If new RTT is larger, it signifies that discovered route is more congested than broken route. So, sending rate which is depended on congestion window size must be decreased to prevent congestion formation (5). The number of hops can affect capabilities since packet accommodation is directly proportional to the number of hops. If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased) (6)).

4.    The method of claim 3, wherein in response to the determined RTT for the transmitted packet exceeding the topology scaled RTT, the method comprises decreasing the congestion window size (Fard: pg.437-439, proposed method III, Equation 5-6 – If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased)(6)).


5.    The method of claim 3, wherein in response to the determined RTT for the transmitted packet not exceeding the topology scaled RTT, the method comprises increasing the congestion window size (Fard: pg.438-439, proposed method III, Equation 5-6 – If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased)(6)).

6.    The method of claim 3, wherein adjusting the congestion window based on a comparison of the determined RTT for the transmitted packet to the topology scaled target RTT comprises adjusting the congestion window size only if the determined RTT for the transmitted packet differs from topology scaled target RTT by more than a threshold amount (Fard: pg.438-439, proposed method III, Equation 5-6 – calculate RTT, TCP compares it with old RTT of broken route. If new RTT is larger, it signifies that discovered route is more congested than broken route. So, sending rate which is depended on congestion window size must be decreased to prevent congestion formation (5). The number of hops can affect capabilities since packet accommodation is directly proportional to the number of hops. If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased) (6)).

7.    The method of claim 6, wherein the threshold amount is between about 3% and about 10% of the topology scaled target RTT (Fard: fig. 1-2, pg.438-439, proposed method III, Equation 5-6 – calculate RTT, TCP compares it with old RTT of broken route. If new RTT is larger, it signifies that discovered route is more congested than broken route. So, sending rate which is depended on congestion window size must be decreased to prevent congestion formation (5). The number of hops can affect capabilities since packet accommodation is directly proportional to the number of hops. If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased) (6)).

8.    The method of claim 1, wherein the number of hops is determined based on evaluation of a TTL field in the packet including the acknowledgement message (Fard: 438-439, Equation 5-6, proposed method III – number hops can be calculated with TTl value in packet’s header).

9.    The method of claim 1, further comprising determining that the number of hops traversed by packets associated with the network follow from the source network device to the destination network device has changed, and in response calculating a second topology scaled target RTT for the network flow (Fard: pg.438-439, proposed method III, Equation 5-6, fig. 2 – calculate RTT, TCP compares it with old RTT of broken route. If new RTT is larger, it signifies that discovered route is more congested than broken route. So, sending rate which is depended on congestion window size must be decreased to prevent congestion formation (5). The number of hops can affect capabilities since packet accommodation is directly proportional to the number of hops. If discovered route includes more (/less) hops than broken route, congestion window size should be increased (/deceased)(6)).

10.    The method of claim 1, further comprising determining a second topology scaled target RTT for a second network flow including packets transmitted from the source network device to wherein the second destination network device is different from the destination network device and the second topology scaled target RTT is different than the topology scaled target RTT (Fard: pg. 439, fig. 2, Simulation Result; Zourzouvillys: [0062-0067, 0080-0082-0083]).
	
Regarding claims 11, 13-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1,3 -10, where the difference used is a “apparatus” with a processor and a memory (Fard: fig. 2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatenable over NAKSHEE PATIL ET AL: "Enhancing TCP performance in multihop ad hoc networks", 2013 FOURTH NTERNATIONAL CONFERENCE ON COMPUTING, COMMUNICATIONS AND NETWORKING TECHNOLOGIES ICCCNT), IEEE, 4 July 2013 (from IDS provided by the Applicant) --- (Hereinafter as Patel) further in view of Zourzouvillys US 20150319063 


NAKSHEE PATIL ET AL: "Enhancing TCP performance in multihop ad hoc networks", 2013 FOURTH NTERNATIONAL CONFERENCE ON COMPUTING, COMMUNICATIONS AND NETWORKING TECHNOLOGIES ICCCNT), IEEE, 4 July 2013 (from IDS provided by the Applicant) --- (Hereinafter as Patel)
1.    A method comprising:
obtaining a base target round-trip time (RTT) for packets of a network flow including packets transmitted from a source network device to destination network device (Patel: Part IV-A discloses an initial value of the smoothed rtt, i.e., the base target RTT, ” At the start of the connection RTO is taken as 3 (varies with implementation). The first measurement of srtt is taken as rtt and rttvar as rtt/2.);
determining a number of hops packets associated with the network flow traverse between the source network device and the destination network device (Patel: Part IV-B," it receives the ROUTE-REPLY packets from the destination which das the Mo adopt the nodes a packet has to go through end the number of hops.[….] The information about the number of hops and round trip time measured at DSR is passed to TCP');
adding the base target RTT with the determined number of hops multiplied by a per hop time increment (Patel: Part IV-A formula (1), calculates the smoothed RTT, srtt, taking in account the base RTT, Table 1 discloses the srtt(i), smoothed RTT for i number of bops: srtt(i), part IV-B, "the corresponding voices of srtt(i) and rttvar(i) are picked up and used for rto computation for a packet with that particular number of heps); and
managing a congestion window size for the network flow based on the topology scaled target RTT (Patel: Part RAP discloses the adaptation of TCP Congestion Window. It uses the rto for the congestion window, the rto is based on the srtt(i), i.e., the topology scaiad RTT, "if the RTO expires, which implies that the network is in a dad congestion or contention status, it is necessary to check whether the per hop variance value larger than or equal to threshold before reducing the congestion window by half [3]).
Zourzouvillys further teaches determining a topology scaled target RTT for the network flow (Zourzouvillys: [0062-0067, 0080-0082-0083] - multiply the number of hops with the round-trip time to determine a connectivity metric) in order to dynamically determine the datacenter that provides the best connection [0078]
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Fard’s invention in order to dynamically determine the datacenter that provides the best connection [0078], as taught by Zourzouvillys

Regarding claims 3-10, 13-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatenable over Patel-Fard- Zourzouvillys, as stated above.
Response to Amendment
Applicant's arguments with respect to claim(s) 1, 3-10, 11, 13-20 have been considered but are moot in view of the new ground(s) of rejection.
          Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

            In addition, an interview could expedite the prosecution.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415